            Case 1:14-cr-03609-JB Document 246 Filed 03/25/21 Page 1 of 1




                  IN THE DISTRICT COURT OF THE UNITED STATES

                            FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

               Plaintiff,

       v.                                                                 No. CR 14-3609 JB

BENTLEY STREETT,

               Defendant.

                             ORDER TO VACATE SENTENCING

       THIS MATTER having come before the Court on Defendant’s Unopposed Motion to

Vacate the March 26, 2021 Sentencing Hearing; the Court having reviewed said Motion and

having been informed the Government has no objection thereto; the Court having otherwise been

fully informed herein and having determined that the Unopposed Motion is well-taken and should

be granted:

       THE COURT HEREBY FINDS that a continuance of the sentencing hearing requested

within the Unopposed Motion is necessary at this juncture for the reasons set forth in the

Unopposed Motion.

       IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that the sentencing

hearing currently scheduled for March 26, 2021, is hereby vacated and will be reset by further

order of the Court is reset for June 1, 2021 at 1:30 PM.




                                                     __________________________________
                                                     UNITED STATES DISTRICT JUDGE
